DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on June 29, 2021 have been received and entered. Claims 1, 32, 46, 104, 109 and 111 have been amended, while claims 2-10, 12-31, 35-45, 47-86, 88-89, 91- 96, 103, 105-107, 113, 118 have been canceled. Claims 1, 11, 32-34, 46, 87, 90, 97-102, 104, 108-112, 114-116 and 117 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claims 1, 8, 11-12, 18-20, 32-34, 46, 87, 89-90, in the reply filed on February 1, 2018 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1, 11, 32-34, 46, 87, 89-90, 97-104, 108-117 and 118 are under consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jasmine De Cock on November 2 and December 1, 2021.
The application has been amended as follows: 

In the claims
Cancel claims 11, 104, 108-112, 114-117

Following claim has been re-written as follows:

A method of culturing a Chinese hamster ovary (CHO) cell in a liquid medium to achieve a viable cell density of greater than 90 x 106 cells/mL, the method comprising:
(a) perfusion culturing a CHO cell comprising a nucleic acid encoding a recombinant protein under conditions sufficient to produce the recombinant protein, wherein the perfusion culturing comprises culturing the CHO cells in a liquid medium comprising poloxamer-188 at a concentration of 1.8 g/L and antifoam; 
 (b) determining that the viable cell density in the liquid medium is about 35 x 106 cells/mL to less than 60 x 106 cells/mL, then increasing the poloxamer-188 concentration in the liquid medium to between about 1.8 g/L and about 2.9 g/L; 
 (c) determining that the viable cell density in the liquid medium is 60 x 106 cells/mL to about 90 x 106 cells/mL, then increasing the poloxamer-188 concentration in the liquid medium to between about 3.0 g/L and about 5.7 g/L; and 
 (d) determining that the viable cell density in the liquid medium is greater than 90 x 106 cells/mL, then increasing the poloxamer-188 concentration in the liquid medium to between about 5.8 g/L and about 8.0 g/L, 
wherein the ratio of antifoam (g/L) to poloxamer-188 (g/L) is about 1.0% to about 3.0% in the liquid medium during the method steps (a)-(d).

Conclusion
	Claims 1, 32-34, 46, 87, 90, 97-101 and 102 are allowable. 



With Examiner's amendment as detailed above, the rejections of claims under 35 USC 112(a), first paragraph, as set forth in the Office Action of 03/29/2021 is WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 03/29/2021 applied to claims 1, 32-34, 46, 87, 90, 97-101 and 102, the rejections are withdrawn in light of amendments to the claims presented herein. Prior art fails to teach or suggest perfusion culturing of CHO cells to produce a viable cell density of greater than 90x106 cell/ml. The closest prior art of Tordahl et al (Study of a perfusion process of Chinese hamster ovary cells by ATF filtration in bioreactor ovary cells by ATF filtration in bioreactor, 2009, art of record) teach addition of pluronic (poloxamer-188) to the tissue culture media resulting a maximum cell density of only 42 x 106 cells/mL (see page 39) and additional Pluronic was found not sufficient for total cell protection (see slide 40). It is further disclosed that maximum cell density did not improve after implementation of automatic addition of pluronic and antifoam. In view of foregoing, Tordahl does not teach or suggest a method of perfusion culturing a CHO cell that includes a step of determining the viable cell density in a liquid medium is greater than 90 x 106 cells/mL, then increasing the poloxamer-188 concentration in the liquid medium to between about 5.8 g/L and about 8.0 g/L poloxamer-188, wherein the ratio of antifoam (g/L) to poloxamer-188 (g/L) is about 1.0% to about 3.0% and  as required by the claim. Accordingly, claims 1, 32-34, 46, 87, 90, 97-101 and 102 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632